UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 94-5709

WILLIAM WILEY RODENHAUSER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CR-92-0384-L)

Argued: September 29, 1995

Decided: June 18, 1996

Before RUSSELL and WIDENER, Circuit Judges, and
CHAPMAN, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Charles Bonsib, MARCUS & BONSIB, Green-
belt, Maryland, for Appellant. Jamie M. Bennett, Assistant United
States Attorney, Baltimore, Maryland, for Appellee. ON BRIEF:
Lynne A. Battaglia, United States Attorney, Baltimore, Maryland, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A grand jury for the District of Maryland indicted William Wiley
Rodenhauser on October 8, 1992. The two count indictment charged
Rodenhauser with possession of firearms by a convicted felon in vio-
lation of 18 U.S.C. § 922(g)(1) (count one) and possession of compo-
nents for an unregistered explosive device in violation of 26 U.S.C.
§§ 5841, 5861(d) (count two). Rodenhauser entered a conditional plea
of guilty to count one on April 23, 1993 pursuant to Rule 11(a)(2) of
the Federal Rules of Criminal Procedure. The district court held hear-
ings on Rodenhauser's pretrial motion to suppress evidence and
denied the motion. The court sentenced Rodenhauser to sixteen
months imprisonment, a fine of $20,000, and three years of super-
vised release upon completion of his prison term. The court also dis-
missed count two on motion of the United States.

Rodenhauser appeals the denial of his motion to suppress. He chal-
lenges a police search of his property on March 27, 1990 and the
search warrant that issued on May 8, 1990 based on information gath-
ered during the search in March. Finding no error, we affirm.

This case began with a Prince George's County Deputy Sheriff's
attempted service of a civil writ of execution on a judgment. Deputy
Pettiford attempted to execute the writ on March 26, 1990, but was
unable to do so.1 As he was leaving the Rodenhauser farm, Pettiford
noticed a dump truck on the farm, so he called in the license plates
to obtain registration information to see if the dump truck would sat-
isfy the outstanding judgment against Rodenhauser. When Pettiford
_________________________________________________________________
1 When Deputy Pettiford arrived at the Rodenhauser farm, some geese
or ducks were pecking at the door of his car so that he was unable to get
out of the car. Pettiford also testified that he could not get anyone's atten-
tion in the house.

                    2
learned that the tags were registered to a pickup truck, not the dump
truck on which they were displayed, he had the Sheriff's Department
dispatcher radio the county police.

That afternoon Detective Fowler from the Prince George's County
Police Auto Theft Unit called Pettiford about the dump truck. Fowler
wanted to arrange a time to again attempt to execute the writ. Petti-
ford spoke with both his Lieutenant and his Captain about Fowler
accompanying him the next day because the police department is a
separate county agency from the sheriff's department. Both approved
the arrangement. Pettiford returned to the Rodenhauser farm the next
day, March 27, 1990, with members of the Auto Theft Unit, to exe-
cute the writ.

The police officers inventoried the property on the farm, including
vehicles and farm equipment. Fowler researched the items on the list,
discovered that some items were stolen, and applied for a search war-
rant to search the property and seize the stolen items. Fowler received
the warrant on May 8, 1990 and executed it on May 10, 1990. Once
inside Rodenhauser's front door, the police saw piles of guns in the
living room. Rodenhauser was charged with possessing forty-one fire-
arms in violation of 18 U.S.C. § 922(g)(1).

The denial of Rodenhauser's motion to suppress is a question of
law, which we review de novo, but the findings of fact underlying the
district court's decision are subject to the clearly erroneous standard.
United States v. Ramapuram, 632 F.2d 1149, 1155 (4th Cir. 1980),
cert. denied, 450 U.S. 1030 (1981). The Supreme Court has stated
that the Fourth Amendment applies in the civil context as well as the
criminal context. Soldal v. Cook County, 506 U.S. 56, 66-67 & n.11
(1992). When analyzing the legality of a search or seizure, a court
should rely on "objective facts and not subjective intentions" to "best
promote[ ] the protections of the [F]ourth [A]mendment." Blair v.
United States, 665 F.2d 500, 506 (4th Cir. 1981).

The district court found that the police were lawfully on the Roden-
hauser farm on March 27, 1990 for two alternative reasons. First, the
court found that Prince George's County Code § 18-135(a), which
lists the duties of the county police, authorizes the police to help

                    3
Detective Pettiford execute the writ of execution. 2 This finding of fact
is not clearly erroneous; considered as a matter of law, it is also cor-
rect. We need not address the alternative reason 3 because the first rea-
son supports the court's finding that the police were lawfully on the
premises.

Having found that the March 27 entry was lawful, we now address
Rodenhauser's claims that the May 8 search warrant is invalid.
Rodenhauser challenges the warrant for many reasons: (1) that the
search warrant is a general warrant, (2) that the warrant does not
authorize entry into Rodenhauser's residence, (3) that the warrant
contains misleading information and omits information that negates
probable cause, and (4) that the affidavit in support of the warrant
does not establish a nexus between Rodenhauser's residence and the
allegedly stolen property.

Rodenhauser claims that because the warrant authorizes the search
of 3511 Church Road, Rodenhauser's mother's residence, and not
3513 Church Road, Rodenhauser's residence. He contends the war-
rant either limits the search to his mother's house or becomes a gen-
eral warrant if one ignores the house number. This circuit has held
that an incorrect address in a warrant does not automatically invali-
date the search when there is no probability of a mistaken search.
United States v. Owens, 848 F.2d 462, 465 (4th Cir. 1988). In this
_________________________________________________________________
2 The Prince George's County Police Department's duties include:

          (1) The protection of life and property.

          (2) The preservation of peace and order.

          (3) The prevention of crime.

          (4) The arrest of all violators of the law.

          (5) The enforcement of this Code and all other laws and ordi-
          nances.

          (6) The prompt service of all summonses and court papers as
          required by law.

Prince George's County, Md., Code § 18-135(a) (1991).
3 The court also found there was probable cause to believe the license
plates on a dump trunk were stolen.

                     4
case, the warrant specifically describes four buildings to be searched
with a physical description and reference to the Prince George's
County Tax Assessment land records grid map. Deputy Pettiford testi-
fied that he was familiar with the property and with who lived in what
house because he had been to the property before. The district court
found that there was no probability of a mistaken search, and based
on the record before us, we cannot say that the court's finding was
clearly erroneous.

Rodenhauser's argument that the search warrant does not authorize
entry into the house is equally misplaced. Rodenhauser claims that the
police completed their inventory before entering the house. The
record is not clear on when the inventory was completed. In any
event, the officers must serve the search warrant. Md. Rule 4-601. At
oral argument, Rodenhauser argued that the police could have left the
warrant on the property, however, Rodenhauser was home at the time
of the search. Maryland Rule 4-601(c) requires that police leave a
copy of the warrant with the person, if present, from whom the prop-
erty is taken and allows police to leave the warrant in a conspicuous
place on the premises only if neither that person nor another person
apparently in charge of the premises is present.

When the officers entered the house, the guns were strewn about
the living room in plain view.4 In Horton v. California, 496 U.S. 128
(1990), the Supreme Court set forth three requirements for the plain
view exception of a warrantless seizure: (1) the item's incriminating
character must be readily apparent, (2) the officer must be "lawfully
located in a place from which the object can be plainly seen," and (3)
the officer must have a "lawful right of access to the object itself."
Horton, 496 U.S. at 136-37. The police saw the guns from the front
doorway of Rodenhauser's house. Given that the police had to serve
the search warrant, the police were lawfully in the front doorway, and
the incriminating character of the guns was readily apparent.

We have reviewed Rodenhauser's remaining arguments and are of
opinion they are without merit.
_________________________________________________________________
4 The police may not have been relying on the search warrant when
they entered the house. They may have been relying on an arrest warrant.
Even if that were the case, our opinion would remain the same.

                    5
Accordingly, the judgment of the district court is

AFFIRMED.

                    6